ITawsoN, Chancellor,
(10th March 1802.) As the value of the subject of contest in this cause is incon*. siderable, and as doubts may be entertained concerning the proper method of Ascertaining that value, it is proposed that the solicitors agree that the auditor of this court shall, from the evidence in this cause, state an account between the parties, in which he *544shall make such charges against the defendant as he may think the complainant entitled to on account of Burton’s land being withheld from hint, and that the said account, when returned to this court, shall be subject to exceptions, and be done with as the chan» cellor shall think fit. The object is to dispense with, the issue of quantum damnificatusf which perhaps might be considered as the proper measure, instead of a reference to the auditor.
HANSON, (May 4, 1801.) The solicitors of the parties having declined the agreement proposed by the chancellor, it is incumbent upon him to decide according to the best of his judgment,
He has never entertained a doubt of the power of this court to decide all points of law, and all questions of fact which arise in this court; although it has always been the practice to refer important questions of law apd fact to the decision of a court of law and a jury. He conceives that the practice originated merely from a sense of propriety. Inasmuch as a point of law, if decided by this court, might after-wards come before a court of law. it appeared proper to refer it to the court of law in the first instance; and inasmuch as the trial by jury is justly considered as far superior to a tidal by any one person whatever on written depositions, it has always appeared proper, and has therefore been the practice, to direct issues in important questions of f.ict.
In the present case it is merely on account of thq low value of the subject of inquiry that the chancellor chooses to make a reference to the auditor instead of directing an issue of quantum damniñeatus, &c. lie declares this, lest a precedent forenses of importance may hereafter be supposed to have been given. ■
It is ordered that auditor of this court state an account, &c.
Such an account was accordingly stated, and the auditor reported that there was due from Hilleary to Crow the sum 1601 4s 0d current money, for the value of that part of the land withheld, &c.
Key and Johnson, for the Appellant.
Shaaff, for the Appellee.
Haíssoií, Chancellor, (September lo, 1801,) having confirmed the report of the auditor, &c. decreed, that the defendant should convey, &c. to the complainant, the said land by good deed, &c. That the defendant should be perpetually enjoined from all further pro. ceedings on the judgment at law; and that he should pay to the complainant the sum of 361 18s 8ii current money, with interest from the 7th of August 1801, and costs, From this decree the defendant appealed to this court.
The CouRt oe Appears affirmed the decree of the Court of Chancery, without costs.